internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br2-plr-111767-00 date date legend parent subsidiary subsidiary subsidiary foreign_country trust a dear this replies to your letter on behalf of subsidiary dated date and supplemented by a letter dated date in which you requested a ruling that certain interest received by subsidiary would not be considered received by a controlled_foreign_corporation from a related_person within the meaning of sec_881 you also requested a ruling that the interest will constitute portfolio_interest under sec_871 and sec_881 of the internal_revenue_code we must decline to rule on this second requested ruling pursuant to section dollar_figure of revproc_2001_1 2001_1_irb_1 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination parent a u s_corporation owns all of the stock of subsidiary a u s_corporation which owns all of the stock of subsidiary a u s_corporation subsidiary is engaged in the financing business in connection with its financing business subsidiary holds a substantial amount of plr-111767-00 loans secured_by liens on consumer durable goods subsidiary proposes to enter into the following transaction pursuant to a_trust agreement subsidiary will establish a_trust in the united_states trust a and transfer a portion of the loans to trust a in exchange for all of the certificates of beneficial_interest in trust a subsidiary will form subsidiary in foreign_country and will fund it with a contribution of cash subsidiary will be a controlled_foreign_corporation within the meaning of sec_957 of the code subsidiary will purchase all or a portion of the certificates of beneficial_interest in trust a from subsidiary at fair_market_value a servicer who may be subsidiary will collect the payments on the underlying loans and deposit them into a collections account on behalf of trust a the trustee will then distribute the proceeds to the holders of the certificates of beneficial_interest in trust a including subsidiary subsidiary has made the following representations in connection with the proposed transaction trust a will be described in subpart e of subchapter_j of the code and will be treated as a_trust of which the grantor is the owner the certificates representing the ownership_interest in trust a will qualify as pass-through certificates within the meaning of sec_1_871-14 of the regulations the loans to be transferred to trust a are not foreign targeted bearer obligations nor are they issued in_registered_form the certificates representing ownership interests in trust a will be issued in_registered_form within the meaning of sec_881 subsidiary will be a controlled_foreign_corporation within the meaning of sec_957 of the code subsidiary will not be engaged_in_a_trade_or_business_within_the_united_states sec_881 and imposes a tax of percent of the amount received from sources within the united_states by a foreign_corporation as interest or original_issue_discount sec_881 provides that no tax shall be imposed under paragraph a or in the case of any portfolio_interest received by a foreign_corporation from sources within the united_states sec_881 defines the term portfolio_interest to mean any interest including original_issue_discount that would be subject_to tax under sec_881 which is paid on an obligation in bearer form and is described in sec_871 or is paid on an obligation in_registered_form and the person who would otherwise be required to deduct and withhold tax under sec_1442 receives a statement that the beneficial_owner of the obligation is not a united_states_person plr-111767-00 sec_1_871-14 provides that interest received on a pass-through certificate in_registered_form qualifies as portfolio_interest under sec_881 if the interest satisfies the conditions in sec_1_871-14 c or e without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is described in that section this provision applies only to payments made to the holder of a pass-through certificate from the trustee and does not apply to payments made to the trustee under sec_1_163-5t of the regulations a pass-through certificate is a certificate evidencing an interest in a pool of mortgage loans which under subpart e of subchapter_j of the code is treated as a_trust of which the grantor is the owner or similar evidence of interest in a similar pooled_fund or trust treated as a grantor_trust a pass-through certificate is considered to be in_registered_form if the pass-through certificate is in_registered_form without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is in_registered_form sec_881 provides further that the term portfolio_interest does not include any portfolio_interest which is received by a controlled_foreign_corporation from a related_person within the meaning of sec_864 sec_864 defines the term related_person as any person who is a related_person under sec_267 or any u s shareholder as defined in sec_951 and any person who is a related_person to such u s shareholder under sec_267 one of the relationships described in sec_267 is a fiduciary of a_trust and a beneficiary of that trust by its terms sec_1_871-14 only addresses the sec_881 provisions or the sec_871 provisions not in issue here it does not address the provisions of sec_881 in relation to interest received on a pass-through certificate it is clear that the application of these two sets of provisions are not the same sec_1_871-14 provides a means by which interest may qualify as portfolio_interest even if none of the obligations on which it is paid would separately satisfy the requirements of sec_881 to achieve this end sec_1 d must apply only to payments made to the holder of a pass-through certificate from the trustee of the pass- through trust sec_1 d does not address the relationship between the obligor of the underlying obligation and the owner of the obligation which is the subject matter of sec_881 this section should be applied by examining the relationship between the underlying obligor and a cfc that is the beneficial_owner of the obligation based on the facts and representations made by the taxpayer we conclude that sec_881 will not exclude from portfolio_interest the interest received by subsidiary on the pass-through certificates representing ownership in trust a if the interest otherwise qualifies as portfolio_interest under sec_881 of the code and sec_1_871-14 of the regulations except to the extent that the obligor of the plr-111767-00 underlying obligation on which the interest is paid is a related_person with respect to subsidiary within the meaning of sec_864 in the case of any portfolio_interest received by subsidiary the special rules applicable to controlled_foreign_corporations contained in sec_881 apply no opinion is expressed regarding the application of any other provisions of the code or regulations ie i whether any payment of interest on the obligations will qualify as portfolio_interest for purposes of sec_871 sec_881 sec_881 and b and of the code ii whether the transfers from subsidiary to subsidiary are bona_fide sales or whether subsidiary is the creditor of the underlying loans iii whether subsidiary is engaged_in_a_trade_or_business_within_the_united_states and whether the interest is effectively connected with the conduct of that trade_or_business iv whether the beneficial_owner of the obligation is a u_s_person or v whether the statement requirements of sec_871 are satisfied this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely valerie mark senior technical reviewer branch office of the associate chief_counsel international
